Citation Nr: 1105749	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-38 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
neck pain syndrome, post injury.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The appellant served on active duty from December 1964 to June 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which, inter alia, denied a disability rating in excess of 10 
percent for neck pain syndrome post injury.  
 
In August 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing), and in May 2010, the 
Veteran testified before the undersigned Veterans Law Judge at 
the RO (Travel Board hearing); copies of these transcripts have 
been associated with the record.

The Board notes that the Veteran has submitted additional 
evidence, along with a statement dated December 21, 2010, in 
which he indicated that he wanted to be considered for a total 
disability rating based on individual unemployability (TDIU) for 
a period of two months.  As a TDIU rating is not based on a 
temporary period of unemployability, and the Veteran has 
indicated that his claim is for a temporary period associated 
with his recent neck surgery only, the Board interprets this 
statement as a claim for a temporary total disability rating for 
convalescence.  The Veteran has raised this issue, but it has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The duty to assist includes obtaining an examination and medical 
records when necessary to make an adequate determination. Duenas 
v. Principi, 18 Vet. App. 512 (2005).

The Veteran contends that his service-connected neck pain 
syndrome post injury warrants a higher disability rating.  At his 
Travel Board hearing, the Veteran contended that he has abnormal 
curvature of the cervical spine due to his service-connected 
disability, and that he has neurological manifestations in his 
upper and lower extremities due to his service-connected neck 
disability.  

At his hearing, the Veteran reported that he had agreed to 
undergo surgery on his cervical spine.  He has submitted the 
report from his September 2010 complete discectomy at C5-6 and 
C6-7 and partial vertebrectomy at C5 and C6.  There are no other 
medical records in the claims regarding this treatment or any 
follow up to this surgery.  In addition, a May 2008 private 
medical record shows that the examiner recommended nerve studies 
for the Veteran.  An August 2008 private medical record shows 
that the Veteran brought results from nerve conduction studies.  
These are not in the claims file.  On remand, the Board should 
obtain any records reflecting nerve study results and any current 
treatment records reflecting treatment for the Veteran's cervical 
spine disability.  

In addition, the Veteran has indicated that the September 2010 
surgery necessitated a two month recovery period.  As it appears 
his period of convalescence from this surgery is over, the Board 
finds that the Veteran should be afforded an orthopedic 
examination to ascertain the current nature and severity of his 
service-connected neck pain syndrome post injury and to ascertain 
whether the Veteran has any neurological disorders in his upper 
or lower extremities associated with his cervical spine 
disability.  The record of medical evidence contains a May 2008 
private medical record which shows that the examiner found that 
the Veteran had peripheral neuropathy in his lower extremities 
due to mild degeneration at L4-5.  However, a December 2009 
letter from a private physician shows that the Veteran had neck 
pain with numbness and tingling in his feet.  An April 2010 VA 
spine examination report reflected a normal neurological 
examination.  A January 2009 private medical record reflects the 
examiner's opinion that the Veteran has probable cervical 
radiculitis.  On examination, the examiner should discuss the 
conflicting medical opinions with regard to whether the Veteran 
has neurological manifestations in his upper or lower extremities 
which are associated with his cervical spine disability.  In 
addition, the Board notes that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements.  Furthermore, consideration should also be given to 
weakened movement, excess fatigability and incoordination.  
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that have 
treated him for his service-connected neck 
disorder.  The AOJ should attempt to obtain 
records from each health care provider he 
identifies that might have available records.  
In particular, the AOJ should attempt to 
obtain the records showing the results of the 
nerve conduction studies performed between 
May and August 2008 and the records regarding 
the Veteran's September 2010 neck surgery and 
recovery therefrom.  If records are 
unavailable, please have the provider so 
indicate. 

2.  The AOJ should make arrangements for the 
Veteran to be afforded an 
orthopedic/neurological examination to 
determine the nature and extent of his 
service-connected neck pain syndrome, post 
injury.  The claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review of 
the pertinent evidence in connection with the 
examination(s), and the report(s) should so 
indicate.

The orthopedic/neurological examiner is to 
assess the nature and severity of the neck 
pain syndrome, post injury in accordance with 
the latest AMIE worksheet for rating 
disorders of the spine.  All indicated tests 
and studies, to include range of motion and 
X-rays, should be undertaken.  The examiner 
should provide an opinion as to combined 
duration of incapacitating episodes (defined 
as a period of acute signs and symptoms that 
requires bed rest prescribed by a physician 
and treatment by a physician), measured in 
weeks of incapacitation per year and an 
opinion as to the Veteran's limitation of 
motion due to his neck pain.  In addition, 
after considering the Veteran's documented 
medical history and assertions, the examiner 
must indicate whether, and to what extent, 
the Veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups and/or 
with repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 

In addition, the examiner should determine 
whether the Veteran has any neurological 
disorders of the upper or lower extremities 
associated with his service-connected neck 
pain syndrome, post injury and, if so, the 
current nature and severity of such disorder.  
The evidence in the claims file includes 
conflicting medical evidence as to whether 
the Veteran has neurological manifestations 
in his lower extremities which are related to 
his neck disability.  The examiner should 
note that these records were reviewed, and 
discuss them in rendering the opinion.

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinions expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.

3.  Following completion of the above, the 
AOJ should readjudicate the appellant's claim 
for an increased rating for the service-
connected neck disability, in accordance with 
the holding in DeLuca, supra.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement of 
the case, reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



